Exhibit 1.2 (-) (-) Emblem of the Ministry of Justice Emblem of the State of Israel Corporations Authority State of Israel Justice Ministry – The Israeli Corporations Authority Registrar of Companies and Partnerships Certificate of Change of Name I hereby confirm that The Company: Incredimail Ltd. Registered Number 512849498 Has changed its name, and shall be henceforth named: PERION NETWORK LTD. Given in Jerusalem 9 Cheshvan 5772 November 6, 2011 (-) Stamp of the Ministry of Justice Registrar of Companies and Partnerships (-) Boaz Avrahami, Adv. Corporations Authority Registrar of Companies and Partnerships
